office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 -------------------- postf-112996-11 uilc date october to associate area_counsel lbi jacksonville fl from michael j montemurro chief chief branch office of associate chief_counsel income_tax accounting subject ------------------------- this memorandum responds to your date request for chief_counsel_advice legend taxpayer manufacturer manufacturer product product items dollar_figurea dollar_figureb dollar_figuref dollar_figureg dollar_figureh dollar_figurej dollar_figurel dollar_figurep dollar_figurex date date ----------------------------------------------------------- ------------------ ----------------------------- ----------------------------------------------- ------------------------------------------ --------- --------------------- ----------------- --------------- --------------- --------------- --------------------- ------------------ ----------------- ----------------- ------------------ ---------------------- postf-112996-11 --------------------- date -------------------------- date ------------------------- date ------- year ------- year ------- year ------- year --------------------------------------------------------------------- period --------------------------------------------------------------- period ----------------- month a ------------- month b ------------- month c month d ---------------- requirement --------------- issue sec_1 whether financial compensation received by taxpayer from manufacturer including a returned deposit and interest earned on the returned deposit and consideration incident to the termination of a purchase agreement constitutes gross_income to taxpayer if the financial compensation is gross_income to taxpayer what is the proper year of inclusion of the income conclusion the returned deposit is not gross_income to taxpayer but the interest earned on the deposit is gross_income all other consideration received by taxpayer from manufacturer incident to the termination of the purchase agreement does not constitute gross_income to taxpayer if certain factual preconditions addressed below exist the interest is taxable in year facts the original purchase agreement on date taxpayer entered into a purchase agreement agreement with manufacturer for the purchase of product with an option to purchase additional product the purchase_price for product and the option was dollar_figurea pursuant to the agreement taxpayer paid a total of dollar_figureb in ------------------------------- in year and year these deposits were nonrefundable except as provided under postf-112996-11 clause ------------------------ and clause -------------------------- of the agreement the balance of the final contract_price was to be paid proportionally in conjunction with the delivery of product the first of the product was originally scheduled under the agreement for delivery in month a with the remaining product to be delivered during period the first of the additional product was scheduled for delivery in month b with the remaining additional product to be delivered during period the settlement agreement manufacturer advised taxpayer that deliveries of product would not occur as scheduled under the agreement in year taxpayer informed manufacturer that it was cancelling the agreement primarily due to ----------------------------delays from manufacturer on date manufacturer and taxpayer entered into a settlement agreement to terminate the agreement and to provide that taxpayer receive certain financial compensation from manufacturer in the form of ------------------------- and cash the settlement agreement required manufacturer to provide taxpayer with two ------ ------------------------ one for dollar_figureg to be delivered within ----- days of execution of the settlement agreement and the second for dollar_figuref to be delivered on date the agreement also required manufacturer to repay the predelivery payments of dollar_figureb plus interest of dollar_figureh and make six --------------------------- payments in the total sum of dollar_figurex of the six payments five were in the form of --------------------------------------------------- ----------------------------------------------------------------------------------------------------and one was a cash payment the settlement agreement provided that the -------------------------could be applied exclusively towards the purchase of goods and services of manufacturer excluding items currently on firm order and would not expire further at taxpayer’s sole option any unused -------------------------still available after date were redeemable by taxpayer for cash equal to the -----------------balance as of the date of redemption product purchase on date taxpayer entered into a purchase agreement with manufacturer for the purchase of product and the option to purchase additional product manufacturer agreement taxpayer stated that it entered into the manufacturer agreement as a result of manufacturer 1’s breach of the agreement due to ---------------------------------- delays and failure to meet its requirement needs the first of the product was scheduled to be delivered in month c and the last was scheduled for delivery in month d the purchase_price of product was dollar_figurej postf-112996-11 the manufacturer agreement similar to the agreement with manufacturer required a deposit and -----------------------------for product the manufacturer agreement also required an additional deposit for each of the optional items accordingly in year taxpayer made payments to manufacturer of dollar_figurep which exceeded the financial compensation later received by taxpayer from manufacturer under the settlement agreement taxpayer maintains that due to manufacturer 1’s breach of the agreement its capital was impaired to the extent of dollar_figurel the excess of the purchase_price of product from manufacturer over the purchase_price of product from manufacturer taxpayer thus contends that the payments from manufacturer are nontaxable because the payments contributed to restoring taxpayer to its pre-breach position applicable law and analysi sec_1 includible income a taxability of return of deposit and interest on the deposit sec_61 of the internal_revenue_code and sec_1_61-1 of the income_tax regulations generally provide that unless excluded by law gross_income means all income from whatever source derived under sec_61 interest is includible in gross_income the term income is generally understood to mean instances of undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 accordingly any receipt of funds or property by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the income fits into one of the narrowly construed exclusions provided by law 504_us_229 in the case of proceeds from a lawsuit or a settlement the taxability of the proceeds depends on the nature of the claim and the actual basis of the recovery if the amount recovered is directly tied to and constitutes a replacement of capital destroyed or injured then it is a return_of_capital and not taxable except to the extent the recovery exceeds the tax basis of what was lost see eg 59_f2d_912 6th cir in the present case the return by manufacturer of the dollar_figureb ------------------------------------ previously made by taxpayer is not taxable to taxpayer the dollar_figureb is a return of taxpayer’s capital and not an accession to taxpayer’s wealth on the other hand the dollar_figureh of interest taxpayer received from manufacturer is gross_income to taxpayer the interest payments were manufacturer 1’s payment to taxpayer for_the_use_of taxpayer’s money not a return of taxpayer’s capital although postf-112996-11 taxpayer wouldn’t have received the interest but for manufacturer 1’s breach that fact does not make the interest payment a nontaxable return_of_capital see 317_us_399 and 74_tc_1566 which deal with payments of interest in connection with a nontaxable involuntary_conversion and hold that the interest is taxable even though it wouldn’t have been received but for the conversion b taxability of financial compensation under the settlement agreement in revrul_81_277 1981_2_cb_14 a contractor agreed to construct a nuclear generating plant for a taxpayer at a price of dollar_figurex and to provide all upgrades as required by regulatory agencies so that the plant would be complete safe licensable and fully operational when delivered to the taxpayer during construction the regulators imposed stricter safeguards that the contractor was required by the contract to provide at no additional cost the total cost of construction was now estimated to be dollar_figurex when a dispute arose due to these extra requirements the parties entered into a settlement pursuant to the settlement the contractor paid the taxpayer the estimated amount still needed to complete the construction of the plant to the standard agreed in the contract thereafter the taxpayer hired a new contractor and fully completed construction of the plant at a total cost of dollar_figurex the revenue_ruling holds that the cash payment from the contractor was a return_of_capital and not income to the taxpayer citing freeman v commissioner t c pincite 40_bta_333 acq c b and revrul_57_47 1957_1_cb_23 compensatory payment by tax counsel for error in preparing tax_return that resulted in greater tax_liability was not includable in income so long as no loss was claimed that offset income for any prior year as the service observes in revrul_81_277 if a causes a loss to b and makes a payment to b that does no more than restore b to the position b was in before the loss the payment is not includable in b’s gross_income because there is no economic gain to b in that case the recovery is directly tied to and constitutes a replacement of capital destroyed or injured and not taxable except to the extent the recovery exceeds the basis of what was lost see farmers’ merchants’ bank v commissioner supra however if there is a loss from a contract breach and the payments do more than restore the taxpayer to its pre-breach position the taxpayer has an accession to wealth and all or a portion of the recovery will be taxable similarly if the payments are to compensate the taxpayer for lost income caused by the breach then the payments are gross_income to the taxpayer freeman v commissioner supra see also 123_f2d_382 6th cir cert_denied 317_us_639 postf-112996-11 in the present case manufacturer and taxpayer on date entered into a settlement agreement to terminate its purchase contract and to provide that taxpayer receive certain financial compensation from manufacturer in the form of ------- ------ -----------------and cash financial compensation under the authorities discussed above the taxability of the financial compensation depends on whether the financial compensation restores taxpayer to its pre-breach position or goes beyond restoring taxpayer to its pre-breach position prior to the date settlement with manufacturer taxpayer entered into an agreement to purchase product from manufacturer the cost of product exceeds the cost of product that taxpayer had contracted to purchase from manufacturer by dollar_figurel the excess_amount the excess_amount was more than the financial compensation taxpayer was due under the settlement agreement also by date taxpayer had paid an amount to manufacturer for product that exceeded the financial compensation called for by the settlement agreement consequently the taxability of the financial compensation depends on the reasons the cost of product exceeded the cost of product if you determine that product and product are comparable items the excess_amount taxpayer is required to pay to manufacturer for product in all likelihood results from manufacturer 1’s breach of the agreement in that case the financial compensation would not be taxable to taxpayer because it does not go beyond restoring taxpayer to its pre-breach position however if you determine that product is a higher quality product than product or the manufacturer agreement includes upgrades not in the agreement with manufacturer and all or part of the excess_amount is attributable to the higher qualify or the upgrades and not to manufacturer 1’s breach then the financial compensation under the settlement agreement does more than restore taxpayer to its pre-breach position in that case all or a portion of the financial compensation under the settlement agreement is includible in taxpayer’s gross_income in this memorandum except as provided below we express no opinion regarding whether the -------- ---- -----------------given by manufacturer to taxpayer as part of the financial compensation should be treated as a payment by manufacturer to taxpayer because of the conditions placed on taxpayer in using the ----------------- one or more of the --------------------------may not be a payment or may be a payment that should be taken into account at a date later than date however even if the face_amount of the --------------------------is treated as part of the total financial compensation received by taxpayer on date the financial compensation is less than the excess_amount to the extent one or more -------------- ---------------- was used by taxpayer to purchase goods or services of manufacturer the -------------------- ----------------should be treated as a nontaxable purchase_price_adjustment to the cost of the goods or services of manufacturer and not as a payment by manufacturer to taxpayer postf-112996-11 an evaluation of the specifications eg the requirement of product and product would be critical in determining whether the financial compensation restores taxpayer to its pre-breach position or goes beyond mere restoration very similar specifications would suggest that product and product are comparable meaning that the excess_amount is likely caused by the manufacturer breach another relevant factor would be the difference on date between the cost of product and the cost of product to taxpayer if you find that all or a part of the excess_amount was not caused by manufacturer 1’s breach we can assist in determining the extent to which taxpayer has gross_income however if you determine that the excess_amount results from manufacturer 1’s breach and the financial compensation is a nontaxable return_of_capital taxpayer must reduce its basis in product by the amount of the financial compensation finally you have stated that taxpayer has not established that the financial compensation was either based upon or measured by the amount of taxpayer’s purported lost capital instead you assert that the settlement was a freely made business decision rather than one of forced recovery_of goodwill that the settlement was made to resolve the matter between taxpayer and manufacturer on an amicable basis and that nothing in the settlement agreement suggests any impairment to taxpayer’s capital or that the agreed upon damages were tied to any such claimed impairment citing 98_tc_1 and 19_bta_318 it is your contention that whenever the reason for a settlement payment is unclear or no allocation is included in a settlement agreement the recovery should be treated as lost profits and taxed as ordinary_income in stocks an allocation of a settlement amount was made by the court between breach of contract and racial discrimination claims despite the absence of an allocation in the settlement between the litigating parties in armstrong there was no assumption that the settlement was for lost profits merely because an allocation was not included in the settlement rather the court looked to the declarations made by the parties and the totality of the facts and circumstances to arrive at the conclusion that the settlement was taxable compensation_for lost profits of the petitioner’s business as you note the settlement agreement between taxpayer and manufacturer does not stipulate the precise grounds or basis for the financial consideration or the purpose for which the financial compensation is to be used by taxpayer however that fact alone should not dictate the result that the financial compensation is by default consideration for lost profits and includible as ordinary_income in our view neither stocks nor armstrong are authority for treating settlement proceeds as consideration for lost profits includible as ordinary_income merely because the reasons for the settlement are not clearly stated in an agreement moreover it is very common for settlement agreements to be silent as to the reason for the payments called for by the agreement payors generally do not want to admit any wrongdoing in postf-112996-11 addition in many cases it is in the best interest of the payee to not press the point of exacting an admission of wrongdoing in the interest of avoiding protracted settlement negotiations and getting on with their business thus in the present case the failure to provide the reason for or an allocation of the financial compensation is not a valid rationale for treating the financial compensation as lost profits includible in taxpayer’s gross_income instead as discussed above the taxability of the financial compensation depends on the nature of the claim and the reason for the recovery timing of income from taxable interest payments sec_451 of the code provides that the amount of any item_of_gross_income must be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is to be properly accounted for in a different period sec_1_451-1 of the income_tax regulations provides in part that under the accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive the income and the amount thereof can be determined with reasonable accuracy under the facts presented taxpayer received dollar_figureh of interest on the returned deposits from manufacturer in year further taxpayer had no right to receive the interest before year the year of the settlement agreement between taxpayer and manufacturer thus year was the year in which all events occurred that fixed the right to receive the interest and the interest amount could be determined with reasonable accuracy pursuant to sec_6110 of the code this document may not be used or cited as precedent please call if you have further questions
